DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1-3 and 5-10.  Although claim 1 was amended, the claims remain rejected under 35 USC 103 over Azami in view of Tokuda.  Accordingly, this action is made final. 

Claim Rejections - 35 USC § 103
Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Azami et al (US 20150349332) in view of Tokuda et al (US 20100119956).  
Regarding claim 1, Azami et al. is directed to a lithium ion battery.  The battery comprises an anode having an active layer on a current collector, the active layer having a mass load of 10 mg/cm2 (100 g/m2), thereby anticipating the claimed range ([0107]).  The cathode comprises an active layer on a current collector, the active layer having a mass load of 48 mg/cm2 (480 g/m2), thereby also anticipating the claimed range ([0106]).  The electrolytic solution can comprise an imide anion-based lithium salt (see [0096]).  The anode active material layer comprises an active material comprising natural graphite and a “secondary material” comprising hard (non-graphitizable) carbon ([0107]).  The secondary material is tantamount to the claimed “spacer.”  Regarding claim 2, the diameter of the spacer is 11 microns, which 
Azami et al. do not expressly teach that the electrolyte solution also contains lithium difluorophosphate, as recited in claim 1.  
Tokuda et al. is directed to a nonaqueous electrolyte for a secondary battery.  The electrolyte may contain a difluorophosphate additive that may be lithium difluorophosphate ([0144]).  The preferred amount is 0.001-5% by weight ([0180]).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the artisan would be motivated to use the lithium difluorophosphate of Tokuda et al. in the electrolyte solution of Azami et al.  As disclosed in Tokuda et al. when the additive is used in the above amount, the discharge load characteristics of the battery are improved ([0180]).  As such, the artisan would be motivated to use the lithium difluorophosphate of Tokuda et al. in the electrolyte solution of Azami et al.  Regarding claim 9, the weight percent disclosed by Tokuda et al. overlaps the claimed range and therefore renders it obvious. 
Further regarding claim 1, Azami discloses that the surface area of the non-graphitizable spacer is 5.5 m2/g ([0107]).  However, the reference does not expressly teach that the surface area is in the range of greater than 10 and less than or equal to 50 m2/g, as recited in claim 1. 
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would recognize the hard carbon spacer surface area as a In re Boesch, 205 USPQ 215 (CCPA 1980).  


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Azami et al. in view of Tokuda et al. as applied to claims 1-3, 7 and 9 above, and further in view of JP 2014-127370.
Modified Azami et al. do not expressly teach that the electrolytic solution comprises a composite of the imide-based salt and a lithium salt other than the imide-based salt, a mole ratio of one to the other being the range of 1/9 – 9/1 as recited in claim 5, nor that the total concentration of electrolyte comprising these salts is in the range of 0.1-3 M, as recited in claim 6. 

Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the artisan would be motivated to use the LiPF6/LiTFSI combination of JP ‘370 as the electrolyte salt of Azami et al.  JP ‘370 teaches in the paragraph bridging the last two pages of the machine translation that the high rate performance is improved when these salts are used in combination.  As such, the artisan would be motivated to use the LiPF6/LiTFSI combination of JP ‘370 as the electrolyte salt of Azami et al.   Further, the disclosed total concentration of 1.0 or 1.2 M renders obvious the range of claim 6. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Azami et al. in view of Tokuda et al. as applied to claims 1-3, 7 and 9 above, and further in view of JP 7-045304.
While Azami et al. teach that the electrolyte solvent may be selected from many species including EC, DMC and EMC, the reference does not expressly teach that these three are used in the same electrolyte at the recited ratio.  
JP ‘304 teaches in the abstract an organic electrolyte secondary battery comprising an electrolyte comprising EC:DMC:EMC at a volume ratio of 30-50 : 10-50 : 10-50. 
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the artisan would be motivated to use the EC/DMC/EMC combination of JP ‘370 in the electrolyte of Azami et al.  In the abstract, JP ‘304 teaches that “discharge capacity lowers little with the advance of charging and discharge cycle.”  .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Azami et al. in view of Tokuda et al. as applied to claims 1-3, 7 and 9 above, and further in view of WO 2015/146900.  
Azami et al. do not expressly teach that the anode active material is a graphite particle having pores on the surface and having hollow or interconnected pores as recited in claim 10.  
WO ‘900 is directed to a graphite active material for a negative electrode.  In Figure 1 and on page 4 of the machine translation, the reference teaches a graphite having a surface channel (pore) (1) which is interconnected with hollow pores 2 inside the graphite particles.
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the artisan would be motivated to use the graphite of WO ‘900 as the negative active material of Azami et al.  On page 3, last paragraph of the translation, WO ‘900 teaches that the channel/pore structure results in the input characteristics being further improved.  Further on page 1, second-to-last paragraph, it is disclosed that “improved capacity characteristics can be obtained.”  Accordingly, the artisan would be motivated to use the graphite of WO ‘900 as the negative active material of Azami et al.  

Response to Arguments
7.	Applicant’s arguments filed June 17, 2021 have been fully considered but they are not persuasive.  Initially, Applicants state that in the present invention, “the spacer does not contribute to the capacity of the battery and therefore, the spacer composed of a hard carbon cannot act as an anode active material when us[ed] in the anode active material layer.”  However, it is noted that this feature/functionality is not recited in the claims; should Applicant attempt to rely on this as a distinguishing feature, an amendment to this effect is suggested.  
	Regarding the amended range of specific surface area, Applicant’s attention is directed to the rejection above.  The position is taken that a skilled artisan would recognize the SSA of the hard carbon spacer as a result effective variable for similar reasons disclosed for the electrically conductive filler.  Further, in response to Applicant’s statement that Azami teaches that the “negative electrode active material of graphite” has a specific surface area of 0.5-8 m2/g (outside the claimed range), and the disclosure of a value of 5.5 m2/g for the non-graphitizable carbon in Example 1, the position of the Office is that the artisan would not necessarily conclude that the range of 0.5-8 m2/g would apply to the non-graphitizable hard carbon.  The reference is not explicit regarding the SSA of the non-graphitizable carbon, and it is the position of the Office that the teachings noted above regarding the conductive filler would be taken into account by a skilled person when manipulating the size/SSA of the non-graphitizable carbon. 
	Finally, Applicant states that the data shown in the instant specification shows unexpected results, in particular, a synergistic effect of using the hard carbon and the lithium difluorophosphate at the same time.  The synergistic effect is asserted to be a rate characteristic 
	In response, the Office finds claim 1 of the present application to not be commensurate in scope with the data presented in Table 1.  It is submitted that the following limitations should be included in claim 1 for the claim to be commensurate with the results:

	1) the EC/DMC/EMC electrolyte (effectively the subject matter of claim 8; this electrolyte is present in every Example but in only one out of the six Comparative Examples, thus it appears to be a necessary part of the invention showing unexpected results);
	2) the cathode material being at least a “lithium nickel cobalt manganese oxide” which is used in every Example and Comparative Example; and
	3) the anode material being graphite which is used in every Example and Comparative Example.

	The inclusion of the active materials in the claim is believed to be necessary because as currently written, claim 1 recites a lithium ion battery that encompasses any anode and cathode active material without limitation.  The position is taken that without more data, the results shown in Table 1 cannot necessarily be extrapolated to other active materials.  Thus, amendments to the independent claim as noted above are suggested.
Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 15, 2021